 
 
I 
111th CONGRESS
1st Session
H. R. 4031 
IN THE HOUSE OF REPRESENTATIVES 
 
November 5, 2009 
Ms. Baldwin introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Energy Policy and Conservation Act to establish a motor efficiency rebate program. 
 
 
1.Motor efficiency rebate program 
(a)In generalPart C of title III of the Energy Policy and Conservation Act (42 U.S.C. 6311 et seq.) is amended by adding at the end the following: 
 
347.Motor efficiency rebate program 
(a)EstablishmentNot later than January 1, 2011, in accordance with subsection (b), the Secretary shall establish a program to provide rebates for expenditures made by entities— 
(1)for the purchase and installation of a new electric motor that has a nominal full load efficiency that is not less than the nominal full load efficiency as defined in— 
(A)table 12–12 of NEMA Standards Publication MG 1–2006 for random wound motors rated 600 volts or lower; or 
(B)table 12–13 of NEMA Standards Publication MG 1–2006 for form wound motors rated 5000 volts or lower; and 
(2)to replace an installed motor of the entity the specifications of which are established by the Secretary by a date that is not later than 90 days after the date of enactment of this section. 
(b)Requirements 
(1)ApplicationTo be eligible to receive a rebate under this section, an entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require, including— 
(A)demonstrated evidence that the entity purchased an electric motor described in subsection (a)(1) to replace an installed motor described in subsection (a)(2); 
(B)demonstrated evidence that the entity— 
(i)removed the installed motor of the entity from service; and 
(ii)properly disposed of the installed motor of the entity; and 
(C)the physical nameplate of the installed motor of the entity. 
(2)Authorized amount of rebateThe Secretary may provide to an entity that meets each requirement under paragraph (1) a rebate the amount of which shall be equal to the product obtained by multiplying— 
(A)the nameplate horsepower of the electric motor purchased by the entity in accordance with subsection (a)(1); and 
(B)$25.00. 
(3)Payments to distributors of qualifying electric motorsTo assist in the payment for expenses relating to processing and motor core disposal costs, the Secretary shall provide to the distributor of an electric motor described in subsection (a)(1), the purchaser of which received a rebate under this section, an amount equal to the product obtained by multiplying— 
(A)the nameplate horsepower of the electric motor; and 
(B)$5.00. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, to remain available until expended— 
(1)$160,000,000 for fiscal year 2011; 
(2)$150,000,000 for fiscal year 2012; 
(3)$140,000,000 for fiscal year 2013; 
(4)$130,000,000 for fiscal year 2014; and 
(5)$120,000,000 for fiscal year 2015.. 
(b)Table of contentsThe table of contents of the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the items relating to part C of title III the following: 
 
 
Sec. 347. Motor efficiency rebate program.. 
 
